Case 19-10844-BLS Doc 46 Filed 04/16/19 Page1of5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re Chapter 11
Achaogen, Inc., Case No. 19-10844 (BLS)
Debtor. ' Re: D.I. 6

 

INTERIM ORDER GRANTING DEBTOR’S MOTION (1) AUTHORIZING THE
DEBTOR TO (A) PAY PREPETITION WAGES, SALARIES, AND OTHER
COMPENSATION (B) PAY PREPETITION PAYROLL TAXES AND BENEFITS
AND CONTINUE BENEFIT PROGRAMS IN THE ORDINARY COURSE,
CD DIRECTING BANKS TO HONOR CHECKS FOR PAYMENT OF
PREPETITION EMPLOYEE PAYMENT AND PROGRAM OBLIGATIONS,
AND (III) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)’ of the above-captioned debtor and debtor in
possession (the “Debtor”), styled Motion of the Debtor for Interim and Final Orders (I)
Authorizing the Debtor to (a) Pay Prepetition Wages, Salaries, and other Compensation (b) Pay
Prepetition Payroll Taxes and Benefits and Continue Benefit Programs in the Ordinary Course
(II) Directing Banks to Honor Checks for Payment of Prepetition Employee Payment and
Program Obligations, and (III) Granting Related Relief; and upon the Declaration of Blake Wise
in Support of First Day Relief (the “First Day Declaration”); and the Court having jurisdiction to
consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and
the Amended Standing Order of Reference from the United States District Court for the District
of Delaware, dated February 29, 2012; and this Court having found that this is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

 

' The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing
address for purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA
94080.

? Capitalized terms not defined in this Order are defined in the Motion.

 
Case 19-10844-BLS Doc 46 Filed 04/16/19 Page 2of5

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and
due and proper notice of the Motion having been provided; and the relief requested being in the
best interests of the Debtor and its estate and creditors; and this Court having reviewed the
Motion and having heard the statements in support of the relief requested therein at a hearing
before this Court (the “Hearing”); and the Court having determined that the legal and factual
bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;
and upon all of the proceedings had before the Court and after due deliberation and sufficient
cause appearing therefor, IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED on an interim basis as set forth herein.

2. Until such time as the Final Order is entered, the Debtor is authorized, but
not directed, in its sole discretion, (i) to pay any and all prepetition amounts relating to their
ordinary course Employee-related obligations and programs and the Contractor-related
obligations, provided, however, that, (a) the Debtor shall not make payments on account of Sale
Force Commissions or Severance Obligations prior to entry of a Final Order and (b) payments of
prepetition amounts under this Order shall not exceed $13,650 per individual Employee or
Contractor in accordance with the priority cap provided in section 507(a)(4)1{5) of the
Bankruptcy Code and shall not in the aggregate exceed $640,000; (ii) to reimburse Employees
and Contractors for Reimbursable Expenses in an aggregate amount not to exceed $10,000; (iii)
to continue the Employee programs and practices in the ordinary course to the extent such
Employee programs and practices were in effect immediately prior to the filing of this Chapter

11 Case; and (iv) to continue making payments postpetition for Employee-related programs and

Contractors as they become due.

 
 

Case 19-10844-BLS Doc 46 Filed 04/16/19 Page 3o0f5

3. Nothing in this Order authorizes the Debtor to cash out unpaid PTO upon
termination of an Employee, unless applicable state law requires such payment, and in no event
shall such payments exceed $13,650 per individual Employee or Contractor in accordance with
the priority cap provided in section 507(a)(4)-(5) of the Bankruptcy Code.

4. The Debtor is further authorized, but not directed, in its sole discretion, to
pay all prepetition processing fees associated with, and all costs incident to, payment of the
foregoing obligations.

5. The Debtor is further authorized to reissue checks, wire transfers,
automated clearing house payments, electronic payments, or other similar methods of payment
for prepetition payments, including the Payroll Tax Payment, approved by the Court in this
Order where such method of payment has been dishonored postpetition.

6. All banks and other financial institutions on which checks were drawn or
electronic payment requests made in connection with the payment of the prepetition obligations
approved herein are authorized and directed to (i) receive, process, honor, and pay all such
checks and electronic payment requests, including, if necessary, the Payroll Tax Payment, when
presented for payment (assuming that sufficient funds are then available in the Debtor’s bank
accounts to cover such payments) and (ii) rely on the Debtor’s designation of any particular
check or electronic payment request as approved by this Order.

7. Notwithstanding the relief granted in this Order and any actions taken
pursuant to such relief, nothing in this Order shall be deemed: (i) an admission as to the validity
of any claim against the Debtor; (ii) a waiver of the Debtor’s right to dispute any claim on any

grounds; (iii) a promise or requirement to pay any claim; (iv) an implication or admission that

any particular claim is of a type specified or defined in this Order or the Motion; (v) a request or
 

Case 19-10844-BLS Doc 46 Filed 04/16/19 Page 4of5

authorization to assume any agreement, contract, or lease pursuant to section 365 of the
Bankruptcy Code; or (vi) a waiver of the Debtor’s rights under the Bankruptcy Code or any other
applicable law.

8. Nothing contained in the Motion or this Order, or any actions taken by the
Debtor pursuant to relief granted in the Order, shall be: (a) an admission as to the validity of any
particular claim against the Debtor; (b) a waiver of the Debtor’s rights to dispute any particular
claim on any grounds; (c) a promise or requirement to pay any particular claim; (d) an
implication or admission that any particular claim is of a type specified or defined in this Motion;
(e) a request or authorization to assume any agreement, contract, or lease pursuant to section 365
of the Bankruptcy Code; (f) a waiver or limitation of the Debtor’s rights under the Bankruptcy
Code or any other applicable law; or (g) a concession by the Debtor that any liens (contractual,
common law, statutory, or otherwise) satisfied pursuant to the Motion are valid, and the Debtor
expressly reserved its rights to contest the extent, validity, or perfection or seek avoidance of all
such liens. Any payment made pursuant to this Order shall not be an admission as to the validity
of any particular claim or a waiver of the Debtor’s rights to subsequently dispute such claim.

9. Notice of the Motion as provided therein shall be deemed good and
sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) are waived.

10. The relief granted in this Order is necessary to avoid immediate and
irreparable harm to the Debtor and (i) the requirements of Bankruptcy Rule 6003 are deemed
satisfied and (ii) the requirements of Bankruptcy Rule 6004(h) are waived.

11. The Debtor is authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

 
Case 19-10844-BLS Doc 46 Filed 04/16/19 Page 5of5

12. | Notwithstanding any applicability of any of the Bankruptcy Rules, the
terms and conditions of this Order shall be immediately effective and enforceable upon its entry.

13. Nothing in this Order authorizes or approves any payment subject to
section 503(c) of the Bankruptcy Code.

14. The hearing to consider entry of an order granting the relief requested in
the Motion on a final basis shall be held on Moy gS , 2019 at (1. OO a.m (Eastern
Time); and any objections to entry of such order shall be in writing, filed with the Court, and
served upon (i) counsel to the Debtor, (ii) the United States Trustee, (iii) counsel to the DIP
Lender, Morrison & Foerster LLP, 200 Clarendon Street, Boston, MA 02116, Attn: Alexander
Rheaume, Morrison & Foerster LLP, 250 West 55th Street, New York, NY 10019-9601, Attn:
Todd Goren and Benjamin Butterfield, and Ashby & Geddes, 500 Delaware Avenue, P.O. Box
1150, Wilmington, DE 19899, Attn: Gregory Taylor, and (iv) counsel for any statutory
committee appointed in this case so as to be received no later than 4:00 p.m. (Eastern Time) on

Moy l, 2019.

15. | Notwithstanding anything contained in the Motion or this Order, any
payment authorized to be made by the Debtor herein shall be subject to the terms and conditions
contained in any interim or final order authorizing the Debtor to obtain postpetition financing
and to use cash collateral, including any budgets in connection therewith.

16. This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, enforcement and/or interpretation of this Order.

of, an) it , 2019

Wilmington, Delaware

 
 
    
 

 
   

 
   
     

ENDAN L. SHANNON

Le-5

RABLE B

 

THB#IONO

UNITED STATES BANKRUPTCY JUDGE

 
